Exhibit 10.1

CERTAIN PORTIONS OF THIS EXHIBIT FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WERE OMITTED AND REPLACED WITH “[*]”. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO AN APPLICATION REQUESTING CONFIDENTIAL TREATMENT
UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934.

 

LOGO [g908885g46z56.jpg]

April 9, 2015

Yuval Cohen, CEO

Corbus Pharmaceuticals, Inc.

100 River Ridge Dive

Norwood, MA 02062

 

Development Program:

Clinical Trial for Resunab oral anti-inflammatory drug

Amount of Award:

$5,000,000

Name of Awardee:

Corbus Pharmaceuticals, Inc. (“Corbus”)

Dear Yuval:

We are pleased to inform you that Cystic Fibrosis Foundation Therapeutics, Inc.
(“CFFT”) is hereby issuing an award for the Development Program described in
Exhibit A and disbursed in accordance with Exhibit B up to the amount indicated
above (the “Award”). CFFT has determined that the Award is consistent with its
charitable mission to cure and/or mitigate cystic fibrosis and that the
Development Program is unlikely to be completed or could be significantly
delayed without the award. The awardee, Corbus, shall be responsible for the
payment of all of the remaining costs required to complete the Development
Program and for costs associated with continuing CRE necessary to further
develop and commercialize the Product. Each party’s obligations hereunder will
commence and apply upon the execution of this Agreement. The Award is in
furtherance of CFFT’s charitable mission to cure and mitigate the effects of
Cystic Fibrosis. The Award is subject to the following terms, conditions and
policies of this Letter Agreement (“Agreement”):

1. Disbursement of Award; CFFT Know-How; Reports.

 

1



--------------------------------------------------------------------------------

(a) The Award will be disbursed by CFFT to Corbus in accordance with the
Milestone Payment Schedule set forth in Exhibit B. Any CFFT funds not expended
on the Development Program must be returned to CFFT, and upon such return, the
amounts of such returned funds will not be included as part of the “Award” for
purposes of calculating any royalties or other amounts owed by Corbus to CFFT
pursuant to Paragraph 2(b).

(b) To the extent CFFT provides or makes available any information, expertise,
know-how or other intellectual property related to cystic fibrosis or the
treatment, prevention, or cure thereof (“CFFT Know-How”) to Corbus, CFFT hereby
grants to Corbus a non-exclusive, transferable, sublicensable (through multiple
tiers), worldwide right and license under all of CFFT’s rights in such CFFT
Know-How to assist Corbus to research, develop, commercialize, make, have made,
use, sell, have sold, offer for sale, import, export and otherwise exploit the
Product.

(c) During the Development Program, Corbus agrees to provide CFFT and the
Project Advisory Group (“PAG”) specified below with a quarterly summary report,
and a reasonably detailed, written report every six (6) months, summarizing
progress toward achieving the goals of the Development Program. In addition,
Corbus shall prepare and deliver to CFFT a closing report within thirty
(30) days after the completion of the Development Program. Corbus shall continue
to report to CFFT annually through the PAG (as hereafter provided for) on the
progress of its development activities regarding the Product until the earlier
of (i) first commercial sale of the Product (ii) such research efforts related
to the Product are abandoned by Corbus, its Affiliates and its sublicensees,
solely as a result of scientific failure or (iii) the effective date of the
Interruption License.

2. Royalties. In consideration of CFFT’s license and transfer of intellectual
property and CFFT Know How pursuant to this Agreement, Corbus agrees to pay to
CFFT royalties as follows:

(a) Corbus shall pay a one-time royalty to CFFT in an amount equal to the
Royalty Cap. Such amount shall be paid in three (3) equal installments: the
first within ninety (90) days of the first commercial sale of the Product in the
Field; and the remaining installments on or before the first and second
anniversaries of such date.

(b) In addition to the royalty payable pursuant to subparagraph (a) above,
Corbus shall pay to CFFT a one-time royalty equal to the Actual Award within
sixty (60) days after the end of the first calendar year after which aggregate
Net Sales of the Product in the Field exceed $ 500 million.

 

2



--------------------------------------------------------------------------------

(c) In the event of a license, sale or other transfer of the Product in the
Field (excluding Net Sales) or a Change of Control Transaction (a
“Disposition”), Corbus shall pay to CFFT a payment equal to ten percent (10%) of
any license or purchase price payments actually received by Corbus in the event
of any such license, sale or other transfer to a third party of Corbus’s rights
to the Corbus Development Program Technology, up to three (3) times the amount
of the Actual Award (the “Disposition Payment”). Such payment shall be made
within sixty (60) days after any transactions giving rise to such payment.
Notwithstanding the payment of the Disposition Payment, the royalties specified
in subparagraphs (a), (b) and (c) shall survive, provided that the royalty
specified in subparagraph (a) shall be reduced by the Disposition Payment. In
the event that the Disposition relates to the use of the Product in the Field
and outside of the Field or includes any intellectual property or other assets
(other than Corbus Development Program Technology that is specifically related
to the development of the Product in the Field), the Parties shall agree in good
faith on the proportional share of the value of any license or other purchase
price payments attributable to the Corbus Development Program Technology based
upon the respective market size for the Product or other assets in determining
the amount of the Disposition Payment.

3. Commercially Reasonable Efforts. Corbus shall use Commercially Reasonable
Efforts to conduct the Development Program during the term of this Agreement.
After the Development Program is completed, Corbus or its licensee, sublicensee,
assignee or successor shall exercise Commercially Reasonable Efforts to continue
to develop the Product.

4. Program Advisory Group (“PAG”).

(a) Corbus and CFFT shall form a PAG. The PAG serves the function of allowing
CFFT to oversee the use of the Award funds and to ensure that such funds are
used solely in furtherance of CFFT’s tax-exempt mission, which is to promote the
cure and/or mitigation of cystic fibrosis. The PAG shall terminate and cease to
exist on the earlier of the commercialization of the Product or the termination
of this Agreement. The PAG shall consist of two (2) individuals appointed by
Corbus and two (2) individuals appointed by CFFT. One of such individuals from
Corbus and CFFT, respectively, shall be the principal liaison to the Development
Program. A party may replace the individuals appointed by such party and
designate a different individual as the principal liaison upon written notice to
the other party.

(b) The role of the PAG shall be to determine, discuss and propose amendments to
the Development Program and budget, to determine whether payment milestones have
been achieved, and

 

3



--------------------------------------------------------------------------------

provide recommendations on other issues raised by either party relating to the
Development Program, provided that no change to the Development Program shall be
made without the written agreement of both parties.

c) A party’s cost of attending and participating in the PAG shall be covered by
such party.

5. Interruption License. Corbus hereby grants the Interruption License to CFFT,
which Interruption License shall be effective as provided below. Upon written
notice from CFFT following an Interruption (the “Interruption Notice”), Corbus
shall elect, within thirty (30) days of such Interruption Notice, one of the
following options by notice to CFFT:

 

  (a)

Corbus shall reasonably demonstrate, in the form of a written progress report,
that an Interruption has not occurred, or that Corbus, an Affiliate thereof, or
a licensee or sublicensee of either of the foregoing is exercising Commercially
Reasonable Efforts to research, develop or commercialize the Product;

 

  (b)

Corbus shall provide CFFT with notice within such thirty (30) day-period that
Corbus, an Affiliate thereof, or a licensee or sublicensee of either of the
foregoing, has plans to resume Commercially Reasonable Efforts to develop or
commercialize the Product and resumes such Commercially Reasonable Efforts
within the ninety (90) day period following such notice;

 

  (c)

The Interruption License shall become effective, as set forth below; or

 

  (d)

Corbus may elect in lieu of the Interruption License, within thirty (30) days of
the Interruption Notice (but only if and when the Interruption License would
otherwise have become effective), to pay to CFFT the greater of (A) two
(2) times the Actual Award, or (B) the total of the Actual Award plus Interest
up to the time of such election; and in the event of such election and payment,
this Paragraph 5 shall otherwise no longer be applicable.

The failure of the drug due to safety issues or lack of sufficient efficacy in
the Field or regulatory restrictions shall not be considered an Interruption. In
addition, the Interruption License shall terminate and be of no further force
and effect following payment by Corbus or any of its sublicensees of any royalty
payment under Paragraph 2.

If Corbus has elected (a) or (b) above within thirty (30) days of the
Interruption Notice, the Interruption Notice shall be deemed satisfied and be of
no further force or effect unless CFFT notifies Corbus within thirty (30) days
after receipt of Corbus’ progress report under (a) above or provides notice
under (b) above

 

4



--------------------------------------------------------------------------------

that CFFT disputes such progress report or notice, as the case may be. If CFFT
provides timely notice of its dispute, the parties shall resolve such dispute in
accordance with the dispute resolution provision of this Agreement.

If Corbus has elected (a) or (b) above, CFFT has disputed such election, the
resolution of the dispute is concluded and the final outcome of such dispute
resolution is that such election was defective, Corbus shall be deemed to have
made the election specified in (c) above unless within thirty (30) days of the
outcome of such dispute resolution, Corbus elects to exercise its rights under
(d) above. If Corbus has made (or is deemed to have made) the election specified
in (c) above, the Interruption License shall be effective upon such election (or
deemed election) (such date, the “Interruption License Effective Date”). The
Interruption License shall be an exclusive (even as to Corbus), worldwide
license to CFFT under the Corbus Development Program Technology solely to the
extent necessary to manufacture, have manufactured, license, use, sell, offer to
sell, and support the Product in the Field. Corbus shall deliver to CFFT, within
ninety (90) days after the Interruption License Effective Date, a copy of all
materials and data in its possession or control constituting Development Program
Technology, to the extent required by CFFT to make, use, or sell the Product in
the Field. For the avoidance of doubt, Corbus shall retain all rights to the
Development Program Technology for use outside of the Field. In the event that
Corbus assigns all of or certain of its rights and obligations to develop and
commercialize the Product at any time to a third party, such third party shall
be subject to the obligations of the Interruption License. The Interruption
License shall be deemed to constitute intellectual property as defined in
Section 365(n) of the U.S. Bankruptcy Code; provided, however, that nothing in
this Agreement shall be deemed to constitute a present exercise of such rights
and elections. Corbus agrees that CFFT, as a licensee of such rights, shall
retain and may exercise all of its rights and elections under the U.S.
Bankruptcy Code.

In the event the Interruption License becomes effective pursuant to this
Section 5, CFFT shall share equally with Corbus any income received in
connection with the sublicense of the Interruption License, provided that,
CFFT’s share shall be increased by two (2) percentage points and Corbus’ share
shall be decreased by like percentage points, for every additional one million
dollars ($1 million) invested by CFFT or its Affiliate in the Product after the
effective date of the Interruption License. For example, if after the effective
date of the Interruption License, CFFT invests an additional ten million dollars
($10 million) in additional research for the Product, CFFT’s share of any such
income shall increase to seventy percent (70%), and Corbus’ share of such income
shall decrease to thirty percent (30%) ; provided however that at no time shall
Corbus’s share of income received be less than 20%.

 

5



--------------------------------------------------------------------------------

6. Indemnification by Corbus.

(a) Corbus shall indemnify, defend and hold harmless CFFT, its Affiliates, and
their respective directors, officers, employees, consultants, committee members,
volunteers, agents and representatives and their respective successors, heirs
and assigns (each, an “CFFT Indemnitee”), from and against any and all claims,
suits and demands of third parties and losses, liabilities, damages for personal
injury, property damage or otherwise, costs, penalties, fines and expenses
(including court costs and the reasonable fees of attorneys and other
professionals) payable to such third parties arising out of, and relating to any
such third party claims resulting from:

(i) the conduct of the Development Program by Corbus or its Affiliates or their
respective directors, officers, employees, consultants, agents, representatives,
licensees, sublicensees, subcontractors and/or investigators (each, a “Corbus
Party”) under this Agreement and/or pursuant to one or more agreements between
Corbus and any Corbus Party, or any actual or alleged violation of law resulting
therefrom;

(ii) Corbus’ or its Affiliates’ development, manufacture, or commercialization
of the Product developed in whole or in part as a result of the Development
Program;

(iii) any claim of infringement or misappropriation with respect to the conduct
of the Development Program by or on behalf of Corbus or its Affiliates, or
Corbus’ or its Affiliates’ third party licensees’ or sublicensees’ manufacture,
use, sale, or import of the Product developed in whole or in part as a result of
the Development Program, other than any such claim to the extent deriving from
the use of CFFT Know-How; and

(iv) any tort claims of personal injury (including death) relating to or arising
out of any such injury sustained as the result of, or in connection with, the
conduct of the Development Program by or on behalf of Corbus or its Affiliates,
or Corbus’ or its Affiliates’ third party licensees’ or sublicensees’ (other
than CFFT or any of CFFT’s licensees or sublicensees development, manufacture,
or commercialization of the Product developed in whole or in part as a result of
the Development Program; in each case except to the extent the claim, suit,
demand, liability, damage, or loss results from the negligence, willful
misconduct or other fault of a CFFT Indemnitee.

 

6



--------------------------------------------------------------------------------

(b) CFFT will indemnify, defend and hold harmless Corbus, its Affiliates and
their respective directors, officers, employees, consultants, agents and
representatives and their respective successors, heirs and assigns (“Corbus
Indemnitees”) from and against any and all claims, suits and demands of third
parties and losses, liabilities, damages for personal injury, property damage or
otherwise, costs, penalties, fines and expenses (including court costs and the
reasonable fees of attorneys and other professionals) payable to such third
parties arising out of, resulting from, or relating to any exercise of any
rights under the Interruption License by or on behalf of CFFT, any designee,
assignee or successor in interest thereto, or any licensee or sublicensee of any
of the foregoing, except to the extent the claim, suit, demand, liability,
damage or loss results from the negligence or willful misconduct of a Corbus
Indemnitee after the effective date of the Interruption License.

(c) A party entitled to indemnification under this Paragraph 6 (the “Indemnified
Party”) will promptly notify the other Party (the “Indemnifying Party”) of any
claims, suits, demands, losses, liabilities, damages costs, penalties, fines, or
expenses subject to indemnification under this Paragraph 6 of which it is made
aware. The Indemnified Party will cooperate, and exert efforts to cause other
Indemnified Parties to cooperate, in assisting the Indemnifying Party in
presenting a defense, if requested to do so. The Indemnifying Party shall have
sole control to select defense counsel, direct the defense of any such complaint
or claim, and the right to settle claims at the Indemnifying Party’s sole
expense, provided that any such settlement does not incur non-indemnified
liability for or admit fault by any Indemnified Party. In the event a claim or
action is or may be asserted, the Indemnified Party shall have the right to
select and to obtain representation by separate legal counsel. If the
Indemnified Party exercises such right, all costs and expenses incurred for such
separate counsel shall be borne by the Indemnified Party. No Indemnified Party
shall settle or enter into any voluntary disposition of any matter subject to
indemnification under this Paragraph 6 without the prior written consent of the
Indemnifying Party, such consent not to be unreasonably withheld.

7. Insurance. Corbus shall maintain at its own expense, with a reputable
insurance carrier, coverage for Corbus, its Affiliates, and their respective
employees written on a per occurrence basis commensurate with a reasonable
assessment of the risks associated with the development efforts being conducted
by Corbus, the following policies: Commercial general liability insurance,
including contractual liability as respects this Agreement for bodily injury and
property damage and, no later than the first use administration of the Product
to a human subject, the Product liability and clinical trials liability.

Maintenance of such insurance coverage will not relieve Corbus of any
responsibility under this Agreement for damage in excess of insurance limits or
otherwise. On or prior to the Effective Date of this

 

7



--------------------------------------------------------------------------------

Agreement, Corbus shall provide CFFT with an insurance certificate from the
insurer(s), broker(s) or agent(s) (hereinafter collectively the “Insurance
Providers”) evidencing the applicable insurance coverage. At its request, CFFT
may review Corbus’ insurance coverage with relevant Corbus personnel no more
than one time per year.

8. Intellectual Property Rights. All inventions, data, know-how, information,
results, analyses, and other intellectual property rights resulting from the
Development Program shall, as between the parties, be owned by Corbus and the
preparation, filing and maintenance of all patents resulting from the
Development Program shall, as between the parties, be the sole responsibility,
and under the sole control, of Corbus. Subject to Paragraph 5, CFFT hereby
assigns and transfers to Corbus all of CFFT’s right, title, and interest in and
to all inventions and other intellectual property resulting from the Development
Program, CFFT’s access to, or knowledge or use of, any Corbus Development
Program Technology, the Product, or confidential or proprietary information of
Corbus, and all intellectual property rights related to any of the foregoing,
free and clear of all liens, claims, and encumbrances.

9. Termination of Agreement.

(a) Either party may terminate this Agreement for cause, without prejudice to
any other remedies available to the terminated party with respect thereto, by
providing the other party with written notice of such cause and intent to
terminate; provided, however, that the other party shall have thirty (30) days
following the receipt of written notice to cure such cause. For this Paragraph
9, “cause” shall mean (i) a party’s material breach of its covenants or
obligations under this Agreement, (ii) a bankruptcy or similar filing by a party
or a proceeding under the applicable bankruptcy laws or under any dissolution or
liquidation law or statute now or hereafter in effect and filed against such
party or all or substantially all of its assets if such filing is not dismissed
within sixty (60) days after the date of its filing, or (iii) Corbus’ material
failure to achieve any Milestone within ninety (90) days of its anticipated
achievement day. Notwithstanding the preceding, no such termination shall become
effective if a party promptly disputes the basis thereof in good faith and
proceeds with dispute resolution provisions hereof, unless or until such basis
for termination is established by such process.

(b) The following provisions shall survive the termination of this Agreement:
Paragraphs 2, 5, 6, 7, 8, 9, 10, 11, and 12.

 

8



--------------------------------------------------------------------------------

10. Audits. At the request of CFFT, from time to time, Corbus shall permit CFFT,
upon reasonable notice, to audit and examine such books and records of Corbus as
may be necessary for verifying Corbus’ expenditures of the Award and the payment
of royalties, if any, but no more frequently than once every calendar year. All
non-public information made available by Corbus as part of any such audit, as
part of any other reports (whether written or non-written), or otherwise under
this Agreement (including, but not limited to, in connection with the PAG) shall
be regarded as Corbus’ confidential information and CFFT hereby covenants that,
except to the extent required by law (provided that CFFT promptly notifies
Corbus of such requirement and permits Corbus to seek, and reasonably cooperates
with Corbus at Corbus’ expense in seeking, a protective order therefor or other
confidential treatment thereof), it shall not use any such information for any
purpose other than determining whether Corbus has complied with its obligations
hereunder (provided that CFFT may also use information provided through the PAG
to further the purposes of the PAG hereunder) or, in the event of the grant of
the Interruption License, the exercise thereof, or disclose any such information
to any third party, and shall maintain such information in confidence in a
manner at least as restrictive as its manner of treating its own confidential
information of similar nature and in any event not less than with a reasonable
degree of care.

11. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland.

(b) Dispute Resolution.

(i) In the event of any dispute, claim or controversy arising out of, relating
to or in any way connected to the interpretation of any provision of this
Agreement, the performance of either party under this Agreement or any other
matter under this Agreement, including any action in tort, contract or
otherwise, at equity or law (a “Dispute”), either party may at any time provide
the other party written notice specifying the terms of such Dispute in
reasonable detail. As soon as practicable after receipt of such notice, an
officer of each party shall meet at a mutually agreed upon time and location to
engage in good faith discussions for the purpose of resolving such Dispute. If
the Dispute is not resolved within thirty (30) days of such notice, either party
may institute arbitration in accordance with (ii) below.

(ii) In the event any Dispute is not resolved in accordance with (i) above, such
Dispute shall be resolved by final and binding arbitration. Whenever a party
decides to institute arbitration proceedings, it shall give written notice to
that effect to the other party. Arbitration shall be held in

 

9



--------------------------------------------------------------------------------

Washington, D.C., according to the then-current commercial arbitration rules of
the Center for Public Resources (“CPR”), except to the extent such rules are
inconsistent with this subparagraph. The arbitration will be conducted by one
(1) independent, neutral arbitrator who shall be mutually acceptable to both
parties, such acceptance not to be unreasonably withheld, and who shall be
appointed in accordance with CPR rules. If the parties are unable to mutually
agree on such an arbitrator, then the arbitrator shall be appointed in
accordance with CPR rules. Any arbitrator chosen hereunder shall have
educational training and industry experience sufficient to demonstrate a
reasonable level of relevant scientific, financial, medical and industry
knowledge. Within twenty (20) days of the selection of the arbitrator, each
party shall submit to the arbitrator a proposed resolution of the Dispute that
is the subject of the arbitration (the “Proposals”). The arbitrator shall
thereafter select one of the Proposals so submitted as the resolution of the
Dispute, but may not alter the terms of either Proposal and may not resolve the
Dispute in a manner other than by selection of one of the submitted Proposals.
If a party fails to submit a Proposal, the arbitrator shall select the Proposal
of the other party as the resolution of the Dispute. The arbitrator shall agree
to render its opinion within thirty (30) days of the final arbitration hearing.
No arbitrator shall have the power to award punitive damages regardless of
whether any such damages are contained in a Proposal, and such award is
expressly prohibited. The proceedings and decisions of the arbitrator shall be
confidential, final and binding on all of the parties. Judgment on the award so
rendered may be entered in any court having jurisdiction thereof. The parties
shall share the costs of arbitration according to the decision of the
arbitrator. Nothing in this subparagraph will preclude either party from seeking
equitable or injunctive relief, or interim or provisional relief, from a court
of competent jurisdiction, including a temporary restraining order, preliminary
injunction, or any other form of permanent or interim equitable or injunctive
relief, concerning a dispute either prior to or during any arbitration.

(c) This Agreement may be executed in two (2) or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement. Facsimile and other electronically
scanned signatures shall have the same effect as their originals.

(d) All communications between the parties with respect to any of the provisions
of this Agreement will be sent to the addresses set out below, or to such other
addresses as may be designated by one party to the other by notice pursuant
hereto, by prepaid, certified air mail (which shall be deemed received by the
other party on the seventh (7th) business day following deposit in the mail), or
other electronic means of communication (each of which shall be deemed received
when transmitted), with confirmation by first class letter, postage pre-paid,
given by the close of business on or before the next following business day:

 

10



--------------------------------------------------------------------------------

if to CFFT, at:

Robert J. Beall, Ph.D

6931 Arlington Rd., Suite 200

Bethesda, Maryland 20814

Phone: 301-907-2541

Fax: 301-907-2699

Email: RJB@cff.org

with a copy to:

Schaner & Lubitz, PLLC

6931 Arlington Rd., Suite 200

Bethesda, Maryland 20814

Attn: Kenneth I. Schaner, Esq.

Phone: 240-482-2848

Fax: 202-470-2241

E-mail: ken@schanerlaw.com

if to Corbus, at:

Yuval Cohen, CEO

Corbus Pharmaceuticals, Inc.

100 River Ridge Dive

Norwood, MA 02062

Phone: 617-963-0100

Fax: 617-663-6085

Email: ycohen@CorbusPharma.com

With a copy to:

Lowenstein Sandler LLP

65 Livingston Avenue

Roseland, New Jersey 07068

Attn: Michael J. Lerner, Esq.

Phone:973-597-6395

E-mail:mlerner@lowenstein.com

 

11



--------------------------------------------------------------------------------

(e) The paragraph headings are for convenience only and will not be deemed to
affect in any way the language of the provisions to which they refer.

(f) Corbus will not, by amendment of its organizational or governing documents,
or through reorganization, recapitalization, consolidation, merger, dissolution,
sale, transfer or assignment of assets, issuance of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms, provisions, covenants or agreements of this Agreement.

(g) This Agreement may not be assigned by any party without the consent of the
other party, except that either Party may assign this Agreement without such
consent to an Affiliate of such party or in connection with the transfer,
whether by sale of assets, merger or otherwise, of all or substantially all of
the assets or business of such party to which this Agreement relates. Any
assignment that is not in accordance with this subparagraph 11(g) will be null
and void ab initio.

(h) Nothing herein contained shall be deemed to create an agency, joint venture,
amalgamation, partnership or similar relationship between CFFT and Corbus.
Notwithstanding any of the provisions of this Agreement, neither party to this
Agreement shall at any time enter into, incur, or hold itself out to third
parties as having authority to enter into or incur, on behalf of the other
party, any commitment, expense, or liability whatsoever, and all contracts,
expenses and liabilities in connection with or relating to the obligations of
each party under this Agreement shall be made, paid, and undertaken exclusively
by such party on its own behalf and not as an agent or representative of the
other.

(i) Corbus shall submit any proposed press release or other public announcement,
other than an academic, scholarly, or scientific publication, concerning the
terms of this Agreement or this Award to the Public Affairs Department of CFFT
prior to its public release with sufficient time prior to its public release to
allow for review and comment, except to the extent any such release or
announcement is required by law, rule, or regulation or the rules of any
securities exchange. CFFT’s support for the Development Program shall be
acknowledged in any publications related to the Development Program.

(j) The parties agree that they intend to advance the body of general scientific
knowledge of cystic fibrosis and its potential therapies and cures and the
parties acknowledge that Corbus intends to, as commercially and scientifically
reasonable based on the results of the Development Program, publish the results
of the Development Program in a scientific peer-reviewed publication on a timely
basis.

 

12



--------------------------------------------------------------------------------

(k) In accordance with the U.S. Department of the Treasury Anti-Terrorist
Financing Guidelines, Corbus shall take reasonable steps to ensure that the
payments received from CFFT are not distributed to terrorists or their support
networks or used for activities that support terrorism or terrorist
organizations and Corbus shall periodically apprise CFFT of the steps taken to
meet this goal. Corbus certifies that it is in compliance with all laws,
statutes and regulations restricting U.S. persons from dealing with any
individuals, entities, or groups subject to Office of Foreign Assets Control
(OFAC) sanctions.

(l) Corbus shall provide CFFT on the effective date with a description of its
other sources of support and update that description from time to time during
the Development Program.

(m) Corbus shall provide CFFT with a copy of its public filings, such as annual
reports, with governmental units from time to time during the Development
Program.

12. Definitions.

(a) Unless otherwise defined in this letter, the following shall apply:

 

  •  

“Actual Award” means the total amount of the Award actually paid to Corbus.

 

  •  

“Affiliate” shall mean, with respect to a party, any entity, which directly or
indirectly controls, is controlled by, or is under common control with, such
party. For these purposes, “control” shall refer to (a) the ownership, directly
or indirectly, of at least fifty percent (50%) of the voting securities or other
ownership interest of an entity; or (b) the possession, directly or indirectly,
of the power to direct the management or policies of an entity, whether through
the ownership of voting securities, by contract or otherwise.

 

  •  

“Change of Control Transaction” shall mean the consummation of a transaction,
whether in a single transaction or in a series of related and substantially
contemporaneous transactions, constituting (i) a merger, share exchange or other
reorganization, (ii) the sale by one or more stockholders of a majority of the
voting power of Corbus, or (iii) a sale of all or substantially all of the
assets of Corbus (or that portion of its assets related to the subject matter of
this Agreement), in which the stockholders of Corbus immediately prior to such
transaction do not own a majority of the voting power of the acquiring,
surviving or successor entity, as the case may be; provided that a Change of
Control shall not include a bona fide financing transaction for the benefit of
Corbus (i.e in which Corbus raises capital for general working or business
purposes) in which voting control of Corbus transfers to one or more persons or
entities who acquire shares of Corbus, and the existing Corbus shareholders
receive no consideration directly or indirectly in connection with the
transaction.

 

13



--------------------------------------------------------------------------------

  •  

“Commercially Reasonable Efforts” or “CRE” shall mean the level of effort,
expertise and resources that is substantially and materially consistent with
industry standards for companies of similar size and financial resources to
research, develop and commercialize the Product, provided such research,
development and commercialization is technically feasible, devoting the degree
of attention and diligence to such efforts that is substantially and materially
consistent with industry standards for a product at a comparable stage in
development, with similar market potential, and taking into account, without
limitation, issues of safety and efficacy, proprietary position, the competitive
environment, the regulatory environment, and other relevant scientific,
technical and commercial factors, and for companies of similar size and
financial resources.

 

  •  

“Corbus Development Program Technology” shall mean all technology, in whole or
in part, discovered, developed, or controlled, by Corbus or its Affiliates, as a
result of the Development Program under this Agreement in the Field (solely for
purposes of the Interruption License), including, without limitation, technology
owned or controlled by Corbus prior to Corbus’ performance of the Development
Program under this Agreement to the extent necessary in the performance of the
Development Program under this Agreement. Without limitation, Corbus Development
Program Technology shall include data, technical information, source codes,
know-how, inventions (whether or not patented), trade secrets, laboratory
notebooks, and processes and methods.

 

  •  

“Field” shall mean the treatment in humans of cystic fibrosis, asbestosis,
bronchiectasis, byssinosis, chronic bronchitis/COPD hypersensitivity
pneumonitis, pneumoconiosis, primary ciliary dyskinsesis, sarcoidosis and
silicosis.

 

  •  

“Interest” shall mean the prime rate applicable during the relevant time period,
as published in the Wall Street Journal, plus five (5) percentage points.

 

  •  

“Interruption” shall mean the cessation of Commercially Reasonable Efforts to
develop a Product for more than three hundred sixty (360) consecutive days at
any time before the first commercial sale of the Product. For clarity, delays
resulting from events outside of Corbus’ reasonable control (e.g., technical
difficulties, shortages of supplies or materials, delays in preclinical or
clinical studies or regulatory processes, etc.) will not be deemed cessation of
Commercially Reasonable Efforts.

 

  •  

“Net Sales” shall mean, for any period, the gross amount received for sales of
the Product in the Field by Corbus or any Corbus Affiliate, sublicensee or
transferee as applicable (a “Selling Person”), to a non-Affiliate of the Selling
Person, less the following deductions, in each case to the extent specifically
related to the Product and taken by the Selling Person or otherwise paid for or
accrued by the Selling Person (“Permitted Deductions”):

 

14



--------------------------------------------------------------------------------

trade, cash, promotional and quantity discounts and inventory management fees
paid to wholesalers;

tariffs, duties, excises and taxes on sales (including sales or use taxes or
value added taxes) to the extent imposed upon and paid directly with respect to
such sales (and excluding national, sales or local taxes based on income);

freight, insurance, packing costs and other transportation charges allocated to
the sale;

invoiced amounts that are written off as uncollectible in accordance with
Selling Person’s accounting policies, consistently applied;

amounts repaid or credits taken by reason of damaged goods, rejections, defects,
expired dating, recalls or returns or because of retroactive price reductions,
billing errors, or trial prescriptions;

charge back payments, rebates and discounts granted to (i) managed healthcare
organizations, (ii) federal, state or provincial or local governments or other
agencies, (iii) purchasers and reimbursers or (iv) trade customers, including
wholesalers and chain and pharmacy buying groups;

discounts paid under state legislated or seller-sponsored discount prescription
drug programs or reductions for coupon and voucher programs; and

documented custom duties actually paid by the Selling Person.

Sales of the Product between or among Corbus and its Affiliates and sublicensees
for resale, or for use in the production or manufacture of the Product, shall
not be included within Net Sales; provided, however, that any subsequent sale of
the Product (or any Product produced or manufactured using the Product) by
Corbus or its Affiliate or sublicensee or transferee to another non-Affiliate
third party shall be included within Net Sales. Net Sales shall exclude any sale
or other distribution for use in a clinical trial or other Development activity,
for compassionate or named-patient use or for test marketing.

 

  •  

“Product” shall mean the Resunab oral anti-inflammatory product in any form,
dosage or preparation in finished form, and any derivative or combination
product thereof for use in the Field.

 

  •  

“Royalty Cap” shall mean five (5) times the Actual Award.

We are pleased to make the Award described in this Agreement. Please indicate
your agreement to the terms set forth in this Agreement by signing below.

 

15



--------------------------------------------------------------------------------

Sincerely,

Cystic Fibrosis Foundation Therapeutics, Inc.

 

By:

  /s/ Robert J. Beall

Name: Robert J. Beall, Ph.D. Title: President and CEO Agreed: Corbus
Pharmaceuticals, Inc. By:

/s/ Yuval Cohen

Name: Yuval Cohen Title: President and Chief Executive Officer

 

16



--------------------------------------------------------------------------------

Exhibit A

Development Program Plan and Budget

EXHIBIT A – DEVELOPMENT PLAN

I. SPECIFIC CLAIMS

JBT-101 (ResunabTM) is a synthetic endocannabinoid mimetic agonist that
specifically binds the cannabinoid receptor type 2 (CB2) to activate resolution
of inflammation. JBT-101 is being developed as a novel therapeutic designed to
positively impact chronic inflammation in cystic fibrosis (CF), and, as a
result, reduce acute pulmonary exacerbations, improve lung function, slow lung
fibrosis, and improve quality of life in CF patients. Due to the compelling need
for such a medicine in CF, the goal of this project is to develop JBT-101 for
the treatment of adults [*] with CF.

The overall aim of this project is to generate clinical proof of concept data
pin adults with CF to enable a decision on the advancement of JBT-101 into
global phase 2b/3 clinical testing in adults [*]. The specific aims are:

[*][Note: Approximately three pages of this Exhibit A for which confidential
treatment has been requested have been omitted and filed separately with the
Securities and Exchange Commission.]

 

17



--------------------------------------------------------------------------------

Exhibit B

Payment Schedule

 

Milestone

  

Milestone Payment

 

Expected Milestone

Completion Date

[*]

   10% ($500,000)   [*]

[*]

   15% ($750,000)   [*]

[*]

   [*]   [*]

[*]

   [*]   [*]

[*]

   [*]   [*]

[*]

   [*]   [*]

Payments shall be made by CFFT are due [*] upon receipt from Corbus of the
corresponding invoice and supporting documentation verifying occurrence of such
milestone and PAG verification.

 

18